Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/14/20, claims priority from 62915395, filed on 10/15/19.

Status of Claims and Response to Restriction Requirement
Claims 1-20 are pending as of the response filed on 3/15/22. Applicant’s election of iloperidone as the single active pharmaceutical agent for initial search and examination, in the reply filed on 3/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The species election is made final. Applicants have submitted claims 1-3, 6-12, and 15-20 encompass iloperidone. 
Claims 4-5 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/22.
The elected species, iloperidone, was found to be free of the prior art for the claimed method. Therefore, in accordance with MPEP 803.02, examination was extended to another API, clozapine. 
Claims 1-3, 6-12, and 15-20 were examined. Claims 1-2, 7, 10-11, 16-17, and 20 are rejected. Claims 3, 6, 8-9, 12, 15, and 18-19 are objected to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7, 10-11, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et. al., Int. J. of Neuropsychopharm., vol. 12, pp. 45-60, publ. 2008, in view of Timms et. al., JAMA Psychiatry, vol. 70(6), pp. 582-590, publ. 4/3/2013 (cited in the IDS).
The claims are drawn to a method consisting of administering to a schizophrenia patient an amount of an API, clozapine, effective to treat the patient’s schizophrenia, the improvement comprising: selecting the patient for treatment based upon a determination the patient’s gene sequence includes a mutation in PPEF2. The claims are also drawn to a method for treating a schizophrenia patient comprising: identifying the patient’s genotype at the PPEF2 locus; and if the patient has a genotype including a mutation in PPEF2, then internally administering an API, clozapine, to the patient. 
Gray teaches glutamatergic signaling abnormalities have been proposed in the pathology of schizophrenia in evidence of the ability of NMDA antagonists to induce schizophreniform psychosis (abstract). Gray further teaches mGluR5 interacts with the NMDA receptor and has been implicated in behavioral endophenotypes of schizophrenia (abstract & p. 45, 1st para). Additionally, targeting mGluR5 has been indicated as a potential therapy for addressing glutamatergic dysfunction in schizophrenia (p. 46, left col., last para-right col., top para). The antipsychotic clozapine has been proposed to modulate the glutamatergic system, as this drug has been shown to alter serum glutamate concentrations, and upregulate NMDAR binding (p. 46, right col., middle para). Gray teaches clozapine (5 mg/kg) was administered by injection to mGluR5 KO mice (p. 46, right col., last para-p. 47, left col., next to last para), as mice deficient in the mGluR5 receptor display abnormalities in locomotor activity, reduced short term spatial memory, and sensorimotor gating, which are also relevant to schizophrenia (p. 52, Discussion para-p. 53, left col, top para). Gray teaches clozapine administration ameliorated the abnormal locomotor activity and sensorimotor deficits of the mGluR5 KO mice (p. 52, Discussion para-p. 53, left col., last para). Gray concludes the results of the study show behavioral abnormalities present in the mGluR5 KO mice that are relevant to schizophrenia are reversed with clozapine treatment (abstract). 
Gray doesn’t teach identifying a genotype for a mutation in PPEF2. 
Timms teaches schizophrenia is a complex disorder characterized by disturbances of thought, emotion, and behavior, and a combination of genes and environmental factors associated with risk of developing the disease (Abstract; p. 582, 1st para). Timms teaches a study was conducted to identify new genetic factors that strongly predispose individuals to developing schizophrenia (abstract). Timms teaches five different large families were studied using CNV analysis and genetic linkage analysis, with biological samples containing DNA obtained from a total of 41 subjects within the families, consisting of 24 disease affected individuals (p. 583, right col., all para beginning with Families para-p. 584, para before DNA constructs). Timms teaches the results of the study showed a missense substitution in the PPEF2 gene in one pedigree, which encodes calmodulin binding protein phosphatase and influences mGluR5 levels (abstract; p. 588, left col., middle para). Particularly, all affected individuals within the pedigree shared a R86H missense variant in PPEF2 (p. 586, right col., last para). Timms further teaches disturbances in PPEF2 could reduce mGluR5 membrane levels (p. 586, right col., last para). Timms teaches mGluR5 activation enhances NMDA receptor signaling, and disruption is consistent with the “NMDA glutamate receptor hypofunction hypothesis of schizophrenia” (p. 587, right col., last para). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instant claims to have treated a subject having schizophrenia comprising identifying the patient as having a mutation in PPEF2, and administering an effective amount of clozapine to the patient, in consideration of Gray and Timms. Gray teaches mGluR5 interacts with the NMDA receptor and has been implicated in schizophrenia characteristics, and that the atypical antipsychotic, clozapine, reversed behavioral abnormalities in mGluR5 KO mice, which exhibit locomotor and sensorimotor abnormalities relevant to schizophrenia. As clozapine is taught to be effective for alleviating locomotor and sensorimotor abnormalities in a mouse model of schizophrenia, characterized by mGluR5 deficiency, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to have administered internally an effective amount of clozapine to a subject in need of treatment for schizophrenia. Timms teaches a study of families with schizophrenia affected individuals revealed a PPEF2 missense mutation (R86H), and that mutations in PPEF2 could disrupt mGluR5 and NMDA receptor signaling, implicated in schizophrenia disease characteristics. It would have been prima facie obvious therefore to have incorporated the step of determining if there is a PPEF2 mutation in the schizophrenic patient as part of the treatment method with administration of clozapine, because Timms teaches a PPEF2 missense mutation was found in a family of affected schizophrenics, and that such a mutation can  disrupt mGluR5 and NMDA receptor signaling. One of ordinary skill in the art would have arrived at the claimed method in consideration of the teachings of Gray and Timms, and have had a reasonable expectation of success. 


Claim Objection
Claims 3, 6, 8-9, 12, 15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The IDS filed on 10/19/20 has been considered. 


Conclusion
Claims 1-3, 6-12, and 15-20 were examined. Claims 1-2, 7, 10-11, 16-17, and 20 are rejected. Claims 3, 6, 8-9, 12, 15, and 18-19 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627